t c memo united_states tax_court thomas j gaffney and anne f gaffney petitioners v commissioner of internal revenue respondent docket no filed date thomas j and anne f gaffney pro_se gary w bornholdt for respondent memorandum opinion dinan special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure after a concession by petitioners the issue remaining for decision is whether petitioners must include in gross_income original_issue_discount that accrued during this case was submitted fully stipulated under rule the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in west islip new york on the date the petition was filed in this case petitioners maintained a brokerage account with bear stearns securities corp bear stearns during their brokerage account holdings included original_issue_discount debt instruments and stripped bonds the record does not reveal the issuance date of the debt instruments or the stripped bonds or the date on which they were acquired by petitioners bear stearns issued a consolidated form 1099-int-div-misc- oid-1099b form_1099 that reported dollar_figure of original_issue_discount that had accrued on petitioners' holdings in petitioners failed to report the accrued original_issue_discount on their joint federal_income_tax return respondent issued in their petition to the court petitioners failed to address respondent's determination that they received and failed to report dividend income in the amount of dollar_figure we deem petitioners to have conceded this issue rule b respondent's adjustment to petitioners' miscellaneous_itemized_deductions is computational and will be resolved by the court's holding on the issue in this case a statutory_notice_of_deficiency that increased petitioners' interest_income by dollar_figure to reflect the unreported original_issue_discount respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 sec_61 includes in gross_income all income from whatever source derived the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which it is received by the taxpayer under the taxpayer's method_of_accounting sec_451 petitioners use the cash_receipts_and_disbursements_method to compute their income see sec_446 generally under the cash_receipts_and_disbursements_method all items which constitute gross_income whether in the form of cash property or services are to be included for the taxable_year in which actually or constructively received sec_1_446-1 income_tax regs however special rules exist under sec_1271 through for the ratable inclusion of original_issue_discount in respect of certain corporate obligations sec_1_451-1 income_tax regs the difference between the original_issue_discount amount reported on the form_1099 and the amount determined in the statutory_notice_of_deficiency is due to rounding sec_1272 requires the holder of any debt_instrument having original_issue_discount issued after date to include in gross_income an amount equal to the sum of the daily portions of the original_issue_discount for each day during the taxable_year on which the holder held such debt_instrument original_issue_discount is defined as the excess if any of the stated_redemption_price_at_maturity over the issue_price sec_1273 furthermore sec_1286 provides for a stripped_bond to be treated as a bond originally issued on the purchase date and having an original_issue_discount equal to the excess of the stated_redemption_price_at_maturity over such bond's ratable share of the purchase_price petitioners argue that because they use the cash_receipts_and_disbursements_method of accounting they should not be required to include the disputed amount of original_issue_discount in their gross_income until they actually receive the original_issue_discount we disagree with petitioners sec_1272 clearly requires the holder of a debt_instrument issued at a discount to include in gross_income for the taxable the requirement that debt_instrument holders include original_issue_discount in income ratably over the life of the instrument was first enacted by the tax reform act of publaw_91_172 83_stat_487 as former sec_1232 this requirement was carried forward as former sec_1232a by the tax equity and fiscal responsibility act of publaw_97_248 sec 96_stat_324 the language of sec_1272 enacted by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 is substantively identical to former sec_1232a year the amount of the accrued discount allocable to the portion of the taxable_year in which he or she held such debt_instrument see 994_f2d_432 8th cir affg 98_tc_33 the rationale for inclusion is that earned original_issue_discount serves the same function as stated_interest it is simply 'compensation for the use or forbearance of money ' 381_us_54 quoting 308_us_488 we find that petitioners have failed to prove that sec_1271 through do not apply to their debt instruments having original_issue_discount or that the amount of accrued original_issue_discount reported on the form_1099 is erroneous after considering petitioners' other arguments and finding them to be without merit we hold that petitioners must include in gross_income their original_issue_discount that accrued during respondent's determination is sustained to reflect the foregoing decision will be entered for respondent
